DETAILED ACTION
America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of papers submitted under 35 USC §119(a)-(d), which papers have been placed of record in the file. 
This application, filed on 7-August-2020, claims priority for French application FR1909128, filed on 9-August-2019.
This application is therefore, accorded a prima facie effective filing date of 9-August-2019.

Information Disclosure Statement
The information disclosure statement IDS#1 submitted on 7-August-2020 (5 references) has been considered by the Examiner and made of record in the application file.

Preliminary Amendment
The present Office Action is based upon the original patent application filed on7-August-2020 as modified by the preliminary amendment PA#1 filed on the same date.  
Claims 1-21 are now pending in the present application. 


Claim Rejections - 35 USC §103
The following is a quotation of 35 USC §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC §102 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC §102(b)(2)(C) for any potential 35 USC §102(a)(2) prior art against the later invention.

Claims 1 and XXX are rejected under 35 USC §103 as unpatentable over Zoldi et al. (United States Patent Application Publication # US 2009/0045976 A1), hereinafter Zoldi, in view of Fitzgerald et al. (United States Patent Application Publication # US 2007/0103335 A1), hereinafter Fitzgerald.
Consider claim 1:  A monitoring method for monitoring a set of meters, each meter being arranged to measure a stream supplied to an installation by a distribution network, all of the meters being connected to a common remote processor device, Zoldi discloses a system and method for monitoring a plurality of utility meters, at a plurality of entities, within a network (102) [Title; Abstract; Fig. 1; Para. 0010-0012], applicable to the electricity, gas and water distribution, the utility meters connected to an analytics processor/server (106) through a communication network (104) [Fig. 1; Para. 0026-0027];
the monitoring method comprising both first steps performed in each meter, for:
acquiring primary measurements of a magnitude representative of the occurrence of an anomaly associated with said meter; 
selecting pertinent measurements from the primary measurements, the pertinent measurements satisfying a pertinence criterion;
regularly transmitting the pertinent measurements to the remote processor device; wherein the analytics server receives [regularly transmitted] meter readings for each meter/entity (202), that consumption patterns are generated and updated (204) and processed to detect anomalies (206) [Fig. 2; Para. 0032];
and second steps performed in the remote processor device, for:
comparing, for each meter, the pertinent measurements with a detection threshold common to all of the meters of the set of meters in order to attempt detecting an anomaly associated with said meter; that a peer consumption profile is generated for a peer grouping of like entities (set of meters) (304), that the readings from a particular meter are compared (312) and normalized (314), the normalized distribution used to detect anomalies and other issues (316) [Fig. 3; Para. 0033-0034];
adjusting the detection threshold dynamically as a function of the percentage of meters detected as being associated with an anomaly; and wherein peer groupings are refined based on new information (310) [Para. 0033], and that the severity of an anomaly may be judged based on what quintile or other predetermined segment of a [peer] group, within which the real-time consumption distribution of the particular entity falls [Para. 0036], wherein normalization and comparison with a rank position is equivalent to a dynamically updated threshold.
Zoldi discloses that analysis is performed by the central analytics sever, based on regularly transmitted meter readings but does not disclose that the meter itself performs steps to assess and communicate measurements associated with an anomaly.  This was known in analogous prior art, however, and for example.
Fitzgerald discloses a system and method for automatic detection of unusual consumption by a utility meter such as electricity, water, and gas [Title; Abstract; Fig. 1-2; Para. 0001, 0009-0011], and particularly: (a) that an endpoint (meter) may regularly make consumption measurements during “bubble up” events [Para. 0025, 0029], that readings may be processed to determine “suspicious” (pertinent) activity (steps 312, 314, 318, 320, 322) [Fig. 3; Para. 0036-0037], and (c) that in various embodiments and depending on severity of the anomaly, the endpoint may make an impromptu report to an AMR system (central server), or wait for a regularly scheduled time to report measurements (including pertinent measurements) [Para. 0037].
Therefore it would have been obvious to one of ordinary ski8ll in the art at the time of effective filing for the invention for a meter/endpoint to make regularly scheduled measurements of utility consumption, to analyze the measurements for an anomaly, and to report anomalous events and measurements as part of an impromptu and/or regular communication with a remote collector, as taught by Fitzgerald, and applied to a system and method for monitoring a plurality of utility meters as taught by Zoldi, in order that: (a) the meter provides advance processing of the measurements, reducing processing burden at the central server, (b) to allow the meter to respond immediately to a serious anomaly (by communicating an impromptu communication and/or making additional measurements, and (c) highlighting to the collection server those communications that contain information on anomalies, allowing expedited analysis.
Consider claim 2 and as applied to claim 1:  The monitoring method according to claim 1, wherein an anomaly associated with a meter is a fault in the installation associated with said meter or an attempt at fraud on said meter.
Zoldi particularly discloses determination of anomalies due to fraud [Para. 0003, 0006, 0011, 0035, 0044, 0046].
Fitzgerald similarly discloses detection of tampering and suspicious activity [Para. 0009, 0028-0029].
Consider claim 3 and as applied to claim 2:  The monitoring method according to claim 2, wherein the meters are fluid flow meters, and wherein the fault that might potentially be detected in the installation is a leak of fluid in the installation.
Zoldi and Fitzgerald both particularly disclose applicability to gas and water utilities (fluids) [Zoldi: Abstract: Para. 0010-0011; Fitzgerald: Abstract; Para. 0009, 0018]
Consider claim 18 and as applied to claim 1:  A measurement system comprising a set of meters and a remote processor device, each meter being arranged to measure a stream supplied to an installation by a distribution network, all of the meters being connected to the remote processor device, and the monitoring method according to claim 1 being performed in said measurement system.
Zoldi discloses a system and method for monitoring a plurality of utility meters, at a plurality of entities, within a network (102), the utility meters connected to an analytics processor/server (106) through a communication network (104) [Fig. 1, 4, 6, 7; Para. 0026-0027].
Consider claim 19 and as applied to claim 1:  A meter arranged to measure a stream supplied to an installation by a distribution network and to be connected to a remote processor device, the meter including a processor component in which the first steps of the monitoring method according to claim 1 are performed.
Zoldi discloses a system comprising a plurality of meters at a plurality of entities, and method for monitoring each of the plurality of utility meters, the utility meters connected to an analytics processor/server (106) through a communication network (104) [Fig. 1, 4, 6, 7; Para. 0026-0027].
Zoldi does not disclose the first steps performed by the meter. 
Fitzgerald discloses a meter that performs the first claimed steps.  See citations, analysis and rationale presented with respect to claim 1.
Consider claim 20 and as applied to claim 1:  A computer program including instructions for enabling a processor component of a meter to perform the first steps of the monitoring method according to claim 1.
Zoldi discloses that the analytics processor/sever may perform the method steps using program instructions stored on a computer readable medium [Para. 0055-0059].
Fitzgerald, moreover, discloses a meter comprising a microprocessor (216) with memory, operating according to program instructions [Fig. 2; Para. 0022, 0026-0027, 0029; Claim 13]
Consider claim 21 and as applied to claim 1:  Storage means characterized in that wherein they store a computer program including instructions for enabling a processor component of a meter to perform the first steps of the monitoring method according to claim 1. This claim is rejected based on the same references, citations and analysis as for claim 20, and as applied to claim 1.  Fitzgerald discloses both computer instruction and memory, but does not specifically disclose that the instructions are stored in the memory, but this would have been obvious to one of ordinary skill, and where Zoldi clearly teaches instructions stored in a computer readable memory, in order that the processor access the instructions.

Claims 4 and 5 are rejected under 35 USC §103 as unpatentable over Zoldi et al. (United States Patent Application Publication # US 2009/0045976 A1), hereinafter Zoldi, and Fitzgerald et al. (United States Patent Application Publication # US 2007/0103335 A1), hereinafter Fitzgerald, and further in view of Poojary et al. (United States Patent Application Publication # US 2018/0230681 A1), hereinafter Poojary.
Consider claim 4 and as applied to claim 3:  The monitoring method according to claim 3, wherein each meter comprises an ultrasonic measurement device for measuring a fluid speed, wherein the magnitude representative of the occurrence of a leak is the speed Vmean of the fluid averaged over a first predetermined duration, and wherein the pertinence criterion is the following condition:
|Vmean| < Thresh_V1, where |Vmean| is the absolute value of the averaged speed Vmean and where Thresh_ V1 is a predetermined speed threshold.
Zoldi and Fitzgerald both disclose utility meter based monitoring of a fluid for anomalous conditions, particularly including leaks [Zoldi: Para. 0011, 0045; Fitzgerald: Para. 0009, 0029].
Fitzgerald further discloses determination of an anomalous event based on a determination of a consumption (fluid) amount based on samples collected over a sample period (predetermined duration) and where such determination is equivalent to a calculation of mean/average velocity (multiplied by the time period), yielding a same consumption value (amount of fluid that passes a given point over a given time period (step 306-310), this value compared against problem event criteria (thresholds) (step 312) [Fig. 3; Para. 0035-0036].
Neither Zoldi nor Fitzgerald disclosed use of an ultrasonic measurement device for measuring flow.  This was well known in analogous prior art, and for example:
Poojary discloses a leak detection method and system for a water utility [Title; Abstract; Fig. 1, 7; Para. 0002, 0007-0009], and specifically that the use of ultrasonic transducers to measure the f=volume of water passing through a meter (for a particular duration of time), and that alternately the velocity may be measured [Fig. 4; Para. 0085].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to detect leaks by using one or more ultrasonic sensors to measure a volume and/or speed of fluid flow to calculate a volume of fluid consumption over a period of time as taught by Poojary, and where a volume of fluid consumption for the time period may be compared to one or more thresholds to detect an analogous event (including a leak) as taught by Fitzgerald, and applied to a system and method for monitoring a plurality of utility meters as taught by Zoldi and modified by Fitzgerald, where ultrasonic sensors suitable for measuring flow are known and commercially available, and where comparing of consumption patterns with thresholds based on historic use may provide evidence of leakage or other anomalous event.
Consider claim 5 and as applied to claim 4:  The monitoring method according to claim 4, wherein, for each meter, the remote processor device detects a leak in the installation associated with said meter when, over a second predetermined duration, the following applies:
N1 => K1, where K1 is a predetermined leak threshold, and where N1 is the number of averaged speeds for which:
Vmean > Thresh_V2,
where Thresh_ V2 is the detection threshold.
Fitzgerald further discloses that a measured consumption value is compared against problem event criteria (thresholds) and if indicative of a problem, a counter is incremented (step 318), and if the counter value (N1) reaches a particular value (k1) (step 320), and positive detection of unusual consumption activity is indicated (step 322) [Fig. 3; Para-0036-0037]. (See also citations and analysis for claim 4, and as applied to claims 1-3).

Claim 7 is rejected under 35 USC §103 as unpatentable over Zoldi et al. (United States Patent Application Publication # US 2009/0045976 A1), hereinafter Zoldi, and Fitzgerald et al. (United States Patent Application Publication # US 2007/0103335 A1), hereinafter Fitzgerald, and further in view of Kato et al. (Japan Patent Application Publication # JP 08226835 A), hereinafter Kato.
Consider claim 7 and as applied to claim 3:  The monitoring method according to claim 3, wherein the magnitude representative of the occurrence of a leak is a count difference AC between a maximum value and a minimum value for a measurement count of the meter over a third predetermined duration, and wherein the predetermined criterion is the following condition:
ΔC < Thresh_C1, where Thresh_C1 is a predetermined count threshold.
Zoldi and Fitzgerald both disclose utility meter based monitoring of a fluid for anomalous conditions, particularly including leaks [Zoldi: Para. 0011, 0045; Fitzgerald: Para. 0009, 0029].
Fitzgerald further discloses that a measured consumption value is compared against problem event criteria (thresholds) and if indicative of a problem, a counter is incremented (step 318), and if the counter value (N1) reaches a particular value (k1) (step 320), and positive detection of unusual consumption activity is indicated (step 322) [Fig. 3; Para-0036-0037], but does not disclose specifically the comparison of a count total over a particular time period.
Kato discloses leak detection methods [Title; Abstract; Para. 0006] and particularly that a leak detector (46) monitors count of output pulses of an A/D converter (41) of a flow sensor (30) and compares the difference between maximum and minimum values within a particular time period with a threshold to detect a potential leak [Fig. 1; Para. 0015-0016 (translation) (see also synopsis/constitution)].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to compare a difference between maximum and minimum flow of fluid over a particular time period to a threshold as taught by Kato and applied to a system and method for monitoring a plurality of utility meters as taught by Zoldi and modified by Fitzgerald, as a known statistical parameter indicative of a potential leak.

Claim 10 is rejected under 35 USC §103 as unpatentable over Zoldi et al. (United States Patent Application Publication # US 2009/0045976 A1), hereinafter Zoldi, and Fitzgerald et al. (United States Patent Application Publication # US 2007/0103335 A1), hereinafter Fitzgerald, and further in view of Droin et al. (United States Patent Application Publication # US 2018/0023989 A1), hereinafter Droin
Consider claim 10 and as applied to claim 2:  The monitoring method according to claim 2, wherein the meters are fluid flow meters, each comprising an ultrasonic measurement device for measuring fluid speed, and wherein an attempt at fraud that might potentially be detected is an attempt at ultrasonic fraud.
Neither Zoldi, nor Fitzgerald disclose use of an ultrasonic measurement device to measure fluid flow. 
Droin, however, discloses a utility meter and method of detecting tampering or fraud [Title; Abstract; Fig. 1-3; Para. 0002, 0008-0010] and particularly the use of an ultrasonic flow sensor may be used to monitor the rate of fluid flow, and also for the presence of air, which may be evidence of tampering or fraud [Para. 0013-0015, 0045-0047].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to use an ultrasonic sensor to measure a rate of fluid flow and an also for evidence of fraud or tampering as taught by Droin and applied to a system and method for monitoring a plurality of utility meters as taught by Zoldi and modified by Fitzgerald, where ultrasonic sensors suitable for measuring flow are known and available, and where the same sensor may be used to detect evidence of fraud.

Claims 14 and 15 are rejected under 35 USC §103 as unpatentable over Zoldi et al. (United States Patent Application Publication # US 2009/0045976 A1), hereinafter Zoldi, and Fitzgerald et al. (United States Patent Application Publication # US 2007/0103335 A1), hereinafter Fitzgerald, and further in view of Zigovszki et al. (United States Patent # US 9,671,254 B2), hereinafter Zigovszki.
Consider claim 14 and as applied to claim 2:  The monitoring method according to claim 2, wherein each meter includes a magnetometer for detecting an attempt at magnetic fraud.
Neither Zoldi, nor Fitzgerald disclose use of an ultrasonic measurement device to detect magnetic tampering. 
Zigovszki, however, discloses a system a method and system for magnetic sensing to detect tampering with a utility meter [Title; Abstract; Fig. 2-4; Col. 1, 48-64] and specifically disclosing a digital output magnetic sensor, that may provide an indication of the relative strength of the detected magnetic field. In various embodiments, the external field detection sensor (230) may provide a signal indicating if the detected magnetic field exceeds a threshold magnetic field or a threshold magnetic flux density, potentially indicating a tampering with meter 100 through the use of one or more external magnets.  In addition, Zigovszki discloses a removal detector (232) that may interface with the microcontroller (200) and provides a signal indicating if the detector is removed from the magnetic field of the rotating magnet, indicating that a rotating magnet may have been dislodged or removed from the measurement chamber of the meter. In some embodiments, the removal detector may comprise a three-axis digital magnetometer [Fig. 2; Col. 5, 64 to Col. 6, 29].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to use one or more magnetometers to detect use of external magnets, or removal of meter magnetic elements as evidence of fraud or tampering as taught by Zigovszki and applied to a system and method for monitoring a plurality of utility meters as taught by Zoldi and modified by Fitzgerald, where magnetometers suitable for the purpose are commercially available and of known utility. 
Consider claim 15 and as applied to claim 14:  The monitoring method according to claim 14, wherein the magnetometer is a 3D magnetometer, Zigovszki specifically discloses use of a 3D magnetometer [Col. 6, 16-29; claim 1, 16], wherein the magnitude representative of the occurrence of an attempt at fraud is a magnetic magnitude equal to:
(|Bx|+|By|+|Bz|), Bx, By, and Bz being the values in teslas of a magnetic field measured along three axes X, Y, and Z, and wherein the pertinence criterion is such that the pertinent measurements comprise, over a seventh predetermined duration, a second predetermined number of the values Bx, By, and Bz of the greatest magnetic magnitudes; Zigovszki also discloses measurement of magnetic field in each of the three axes and comparison with threshold values, and that measurement be for a duration of 17mS [Fig. 4; Col. 8, 42 to Col. 9, 20].

Allowable Subject Matter
Claims 6, 8, 9, 11-13, 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Capriotti et al. (U.S. Patent # US 5,910,774 A) disclosing a sensor for count and tamper detection.
Nielsen et al. (U.S. Patent Application Publication # US 2018/0188210 A1) disclosing a turbidity sensor based on ultrasound measurements.
Maman et al. (U.S. Patent Application Publication # US 2018/0052008 A1) disclosing a meter reading device and system.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN R BURGDORF whose telephone number is (571)270-7328.  The Examiner can normally be reached on Monday and Friday at 11:00 AM to 8:00 PM EST/EDT.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Quan-Zhen Wang can be reached at (571)272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.
/STEPHEN R BURGDORF/  Examiner, Art Unit 2684